                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICKY BELL,

               Plaintiff,

        v.                                          Case No. 3:17-cv-01301-JPG-RJD

 WEXFORD HEALTH SOURCES INC and
 RALPH JOHNNIE,

               Defendant.

                                      JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered IN FAVOR

OF defendants WEXFORD HEALTH SOURCES INC and RALPH JOHNNIE and AGAINST

plaintiff RICKY BELL.

DATED: July 11, 2019

                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY: s/Tina Gray
                                                   Deputy Clerk
Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
